            Case 1:21-mc-00466-LGS Document 12 Filed 06/21/21 Page 1 of 1

                                                                                                        Rebecca Kimmel
                                                                                            Manatt, Phelps & Phillips, LLP
                                                                                              Direct Dial: (212) 704-1977
                                                                                                  RKimmel@manatt.com




June 21, 2021


Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

          Re: Federal Trade Commission v. Manatt, Phelps & Phillips, LLP, 21 Misc. 466 (LGS)

Dear Judge Schofield,

        We represent Manatt, Phelps & Phillips, LLP (“Manatt”), pro se, in the above action. We
write to request oral argument in connection with the Federal Trade Commission’s motion to
compel, and to provide information pursuant to Rule III.B.6 of Your Honor’s Individual Rules
and Procedures for Civil Cases.

       I graduated from law school in May 2018 and I will argue Manatt’s opposition to the
motion should the Court grant oral argument.


                                                                   Respectfully submitted,

                                                                   /s/ Rebecca Kimmel

                                                                   Rebecca Kimmel




cc: All Counsel of Record (by email)




     Manatt, Phelps & Phillips, LLP 7 Times Square, New York, New York 10036 Tel: 212.790.4500 Fax: 212.790.4545
Albany | Boston | Chicago | Los Angeles | New York | Orange County | Palo Alto | Sacramento | San Francisco | Washington, D.C.
